UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-29185 SAVE THE WORLD AIR, INC. (Exact name of registrant as specified in its charter) Nevada 52-2088326 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 235 Tennant Avenue Morgan Hill, California 95037 (Address, including zip code, of principal executive offices (408)778-0101 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None. Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.001 par value. Check whether the Registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.
